DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 26 June 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE (U.S. Patent Application Publication #2020/0401513).

1. HE discloses A storage device comprising: at least one nonvolatile memory including a single-level cell area and a multi-level cell area (see [0061]: SLC cache area and MLC storage area); and a storage controller configured to dynamically resize the single-level cell area through reinforcement learning (see [0064]: SLC area is dynamically resized based on user workload).

2. The storage device of claim 1, wherein the storage controller performs the reinforcement learning whenever a total amount of write data received from a host reaches a threshold sector count value (see [0073]: SLC cache is dynamically sized based on the workload tracking; [0079], [0086]: comparison of total write data by the host to a target write threshold; [0100]: SLC is resized based on whether the device is underused or overused).

4. HE discloses An operating method of a storage device, the method comprising: dividing a nonvolatile memory into a single-level cell area and a multi-level cell area (see [0061]: SLC cache area and MLC storage area) based on a threshold sector count value (see [0073]: SLC cache is dynamically sized based on workload); performing reinforcement learning on environmental information to determine a reward direction when a total amount of write data from a host for writing to the storage device reaches the threshold sector count value (see [0073]: SLC cache is dynamically sized based on the workload tracking; [0079], [0086]: comparison of total write data by the host to a target write threshold); and dynamically adjusting the threshold sector count value according to the reward direction (see [0100]: SLC is resized based on whether the device is underused or overused).

(see [0073]: SLC cache is dynamically sized based on workload).

10. HE discloses A storage device comprising: a nonvolatile memory including a single-level cell area and a multi-level cell area (see [0061]: SLC cache area and MLC storage area); and a storage controller comprising a processing unit configured to (see [0031]: memory controller) perform reinforcement learning on environmental information of the storage device to determine an optimal ratio of the single-level cell area to the multi-level area (see [0073]: SLC cache is dynamically sized based on the workload tracking; [0079], [0086]: comparison of total write data by the host to a target write threshold), and wherein the storage controller dynamically adjusts a size of the single-level cell area according to the determined optimal ratio (see [0100]: SLC is resized based on whether the device is underused or overused).

11. The storage device of claim 10, wherein the processing unit performs the reinforcement learning when write data of a host to be written to the single-level cell area is predicted to completely fill the single-level cell area (see [0062], [0064]: a heavier workload would put more data in the SLC cache, triggering a garbage collection cycle, the garbage collection is triggered when the SLC cache is full in order to generate free blocks to service more write requests, therefore, for a heavier workload the prediction is that the SLC cache will fill up quickly triggering more garbage collection cycles).

12. The storage device of claim 11, wherein the processing unit resizes the single-level cell area in a current state and collects the environmental information of the storage device during a current cycle (see [0070]: write progress is accessed continuously).

13. The storage device of claim 12, wherein the storage controller includes a register configured to store the size of the single-level cell area in the current state and the environmental information (see [0032]-[0033]: memory manager includes various tables that reflect the current state and usage of the memory).

14. The storage device of claim 12, wherein the processing unit determines the current state of the nonvolatile memory based on the environmental information (see [0079], [0086]: total write data).

15. The storage device of claim 14, wherein the processing unit determines a reward from the determined current state and the environmental information (see [0100]: reconfiguration of the SLC cache based on workload).

17. The storage device of claim 15, wherein the reward is determined based on a migration cost in the current cycle and a valid/invalid page count ratio in the current cycle (see [0062]: cost of garbage collection and the affect write amplification has on the SLC cache).

Allowable Subject Matter
Claims 3, 6-9, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136